


109 HR 5356 RH: Amend the title so as to read:

U.S. House of Representatives
2006-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 294
		109th CONGRESS
		2d Session
		H. R. 5356
		[Report No.
		  109–525]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2006
			Mr. McCaul of Texas
			 (for himself, Mr. Boehlert,
			 Mr. Smith of Texas,
			 Mr. Calvert,
			 Mr. Ehlers,
			 Mrs. Biggert,
			 Mr. Inglis of South Carolina, and
			 Mr. Schwarz of Michigan) introduced
			 the following bill; which was referred to the
			 Committee on
			 Science
		
		
			June 22, 2006
			Additional sponsors: Mr.
			 Gilchrest, Mr. McGovern,
			 Mr. Al Green of Texas,
			 Ms. Jackson-Lee of Texas,
			 Mr. Gordon,
			 Mr. Reichert,
			 Mr. Wynn, Mr. Bartlett of Maryland,
			 Ms. Hooley,
			 Mr. Lipinski,
			 Mr. Miller of North Carolina,
			 Mr. Honda,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Baird,
			 Mr. Johnson of Illinois,
			 Mr. Davis of Tennessee,
			 Mr. Costa,
			 Ms. Matsui,
			 Mr. Melancon,
			 Mr. Sherman,
			 Mr. Price of North Carolina,
			 Mr. Hall, Mr. Gutknecht, and Mr. Mario Diaz-Balart of Florida
		
		
			June 22, 2006
			Reported with amendments, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on May 11, 2006
		
		A BILL
		To authorize the National Science
		  Foundation and the Department of Energy Office of Science to provide grants to
		  early career researchers to establish innovative research programs and
		  integrate education and research, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Research for Competitiveness
			 Act.
		2.National Science
			 Foundation early CAREER awards for science and engineering researchers
			(a)In
			 GeneralThe Director of the National Science Foundation shall
			 carry out a program to award grants to scientists and engineers at the early
			 stage of their careers at institutions of higher education and organizations
			 described in subsection (c)(2) to conduct research in fields relevant to the
			 mission of the Foundation. The existing Faculty Early Career Development
			 (CAREER) Program may be designated as the mechanism for awarding such
			 grants.
			(b)Size and Duration of
			 AwardThe duration of awards under this section shall be 5 years,
			 and the amount per year shall be at least $80,000.
			(c)EligibilityAward
			 recipients shall be individuals who are employed in a tenure-track position as
			 an assistant professor or equivalent title, or who hold an equivalent position,
			 at—
				(1)an institution of higher
			 education in the United States; or
				(2)an organization in the
			 United States that is a nonprofit, nondegree-granting research organization
			 such as a museum, observatory, or research laboratory.
				(d)SelectionAward
			 recipients shall be selected on a competitive, merit-reviewed basis.
			(e)Selection Process and
			 Criteria for AwardsAn applicant seeking funding under this
			 section shall submit a proposal to the Director at such time, in such manner,
			 and containing such information as the Director may require. In evaluating the
			 proposals submitted under this section, the Director shall consider, at a
			 minimum—
				(1)the intellectual merit of
			 the proposed work;
				(2)the innovative or
			 transformative nature of the proposed research;
				(3)the extent to which the
			 proposal integrates research and education, including undergraduate education
			 in science and engineering disciplines; and
				(4)the potential of the
			 applicant for leadership at the frontiers of knowledge.
				(f)AwardsIn awarding grants under this section, the
			 Director shall endeavor to ensure that the recipients are from a variety of
			 types of institutions of higher education and nonprofit, nondegree-granting
			 research organizations. In support of this goal, the Director shall broadly
			 disseminate information about when and how to apply for grants under this
			 section, including by conducting outreach to Historically Black Colleges and
			 Universities that are part B institutions as defined in section 322(2) of the
			 Higher Education Act of 1965 (20 U.S.C. 1061(2)) and minority institutions (as
			 defined in section 365(3) of that Act (20 U.S.C. 1067k(3))).
			(g)Authorization of
			 AppropriationsFor each of the fiscal years 2007 through 2011,
			 the Director shall allocate at least 3.5 percent of funds appropriated to the
			 National Science Foundation for Research and Related Activities to the grants
			 program under this section.
			(h)ReportNot
			 later than 6 months after the date of enactment of this Act, the Director shall
			 transmit to the Committee on Science of the House of Representatives and to the
			 Committee on Commerce, Science, and Transportation of the Senate a report
			 describing the distribution of the institutions of the awardees of the Faculty
			 Early Career Development Program since fiscal year 2001 among each of the
			 categories of institutions of higher education defined by the Carnegie
			 Foundation for the Advancement of Teaching and the organizations in subsection
			 (c)(2).
			(i)EvaluationNot
			 later than 2 years after the date of enactment of this Act, the Director shall
			 transmit to the Committee on Science of the House of Representatives and to the
			 Committee on Commerce, Science, and Transportation of the Senate a report
			 evaluating the impact of the Faculty Early Career Development Program on the
			 ability of young faculty to compete for National Science Foundation research
			 grants.
			3.Department of Energy
			 early CAREER awards for science and engineering researchers
			(a)In
			 GeneralThe Director of the
			 Office of Science of the Department of Energy shall carry out a program to
			 award grants to scientists and engineers at the early stage of their careers at
			 institutions of higher education and organizations described in subsection
			 (c)(2) to conduct research in fields relevant to the mission of the
			 Department.
			(b)Size and Duration of
			 AwardThe duration of awards under this section shall be up to 5
			 years, and the amount per year shall be at least $80,000.
			(c)EligibilityAward
			 recipients shall be individuals who are employed in a tenure-track position as
			 an assistant professor or equivalent title, or who hold an equivalent position,
			 at—
				(1)an institution of higher
			 education in the United States; or
				(2)an organization in the
			 United States that is a nonprofit, nondegree-granting research organization
			 such as a museum, observatory, or research laboratory.
				(d)SelectionAward
			 recipients shall be selected on a competitive, merit-reviewed basis.
			(e)Selection Process and
			 Criteria for AwardsAn applicant seeking funding under this
			 section shall submit a proposal to the Director at such time, in such manner,
			 and containing such information as the Director may require. In evaluating the
			 proposals submitted under this section, the Director shall consider, at a
			 minimum—
				(1)the intellectual merit of
			 the proposed work;
				(2)the innovative or
			 transformative nature of the proposed research;
				(3)the extent to which the
			 proposal integrates research and education, including undergraduate education
			 in science and engineering disciplines; and
				(4)the potential of the
			 applicant for leadership at the frontiers of knowledge.
				(f)Collaboration With
			 National LaboratoriesIn awarding grants under this section, the
			 Director shall give priority to proposals in which the proposed work includes
			 collaboration with the Department of Energy National Laboratories.
			(g)AwardsIn awarding grants under this section, the
			 Director shall endeavor to ensure that the recipients are from a variety of
			 types of institutions of higher education and nonprofit, nondegree-granting
			 research organizations. In support of this goal, the Director shall broadly
			 disseminate information about when and how to apply for grants under this
			 section, including by conducting outreach to Historically Black Colleges and
			 Universities that are part B institutions as defined in section 322(2) of the
			 Higher Education Act of 1965 (20 U.S.C. 1061(2)) and minority institutions (as
			 defined in section 365(3) of that Act (20 U.S.C. 1067k(3))).
			(h)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Energy to carry out the Director’s responsibilities under this
			 section $25,000,000 for each of the fiscal years 2007 through 2011.
			(i)Report on Recruiting
			 and Retaining Early Career Science and Engineering Researchers at the National
			 LaboratoriesNot later than 3 months after the date of enactment
			 of this Act, the Director shall transmit to the Committee on Science of the
			 House of Representatives and to the Committee on Energy and Natural Resources
			 of the Senate a report on efforts to recruit and retain young scientists and
			 engineers at the early stages of their careers at the Department of Energy
			 National Laboratories. The report shall include—
				(1)a description of
			 Department of Energy and National Laboratory policies and procedures, including
			 financial incentives, awards, promotions, time set aside for independent
			 research, access to equipment or facilities, and other forms of recognition,
			 designed to attract and retain young scientists and engineers;
				(2)an evaluation of the
			 impact of these incentives on the careers of young scientists and engineers at
			 Department of Energy National Laboratories, and also on the quality of the
			 research at the National Laboratories and in Department of Energy
			 programs;
				(3)a description of what
			 barriers, if any, exist to efforts to recruit and retain young scientists and
			 engineers, including limited availability of full time equivalent positions,
			 legal and procedural requirements, and pay grading systems; and
				(4)the amount of funding
			 devoted to efforts to recruit and retain young researchers and the source of
			 such funds.
				4.Report on National
			 Institute of Standards and Technology efforts to recruit and retain early
			 CAREER science and engineering researchersNot later than 3 months after the date of
			 enactment of this Act, the Director of the National Institute of Standards and
			 Technology shall transmit to the Committee on Science of the House of
			 Representatives and to the Committee on Commerce, Science, and Transportation
			 of the Senate a report on efforts to recruit and retain young scientists and
			 engineers at the early stages of their careers at the National Institute of
			 Standards and Technology laboratories and joint institutes. The report shall
			 include—
			(1)a description of National
			 Institute of Standards and Technology policies and procedures, including
			 financial incentives, awards, promotions, time set aside for independent
			 research, access to equipment or facilities, and other forms of recognition,
			 designed to attract and retain young scientists and engineers;
			(2)an evaluation of the
			 impact of these incentives on the careers of young scientists and engineers at
			 the National Institute of Standards and Technology, and also on the quality of
			 the research at the National Institute of Standards and Technology’s
			 laboratories and in the National Institute of Standards and Technology’s
			 programs;
			(3)a description of what
			 barriers, if any, exist to efforts to recruit and retain young scientists and
			 engineers, including limited availability of full time equivalent positions,
			 legal and procedural requirements, and pay grading systems; and
			(4)the amount of funding
			 devoted to efforts to recruit and retain young researchers and the source of
			 such funds.
			5.National Science
			 Foundation research award match program
			(a)In
			 GeneralThe Director of the
			 National Science Foundation shall carry out a program to award grants on a
			 competitive, merit-reviewed basis to scientists and engineers at the early
			 stage of their careers at institutions of higher education and organizations
			 described in subsection (c)(2) to conduct high-risk, high-return research. The
			 program shall support fundamental research with the potential for significant
			 scientific or technical advancement.
			(b)Size and duration of
			 award
				(1)Base
			 awardThe duration of awards under this section shall be up to 5
			 years, and the amount per year shall be up to $75,000. The funding awarded
			 under this paragraph shall not be contingent on the receipt of funds under
			 paragraph (2).
				(2)Matching
			 awardEach year that a recipient is receiving funding under
			 paragraph (1), the National Science Foundation shall match any funds the
			 recipient receives from United States industry for work in the area described
			 in the recipient’s application for the award, up to an additional
			 $37,500.
				(c)EligibilityApplicants
			 for awards under this section shall be individuals who are employed in a
			 tenure-track position as an assistant professor or equivalent title, or who
			 hold an equivalent position, at—
				(1)an institution of higher
			 education in the United States; or
				(2)an organization in the
			 United States that is a nonprofit, nondegree-granting research organization
			 such as a museum, observatory, or research laboratory.
				However, a recipient awarded a grant
			 under this section may continue to receive funding under the grant regardless
			 of whether the recipient has been granted tenure after the awarding of the
			 grant.(d)OutreachThe Director shall broadly disseminate
			 information about when and how to apply for grants under this section,
			 including by conducting outreach to Historically Black Colleges and
			 Universities that are part B institutions as defined in section 322(2) of the
			 Higher Education Act of 1965 (20 U.S.C. 1061(2)) and minority institutions (as
			 defined in section 365(3) of that Act (20 U.S.C. 1067k(3))).
			(e)ApplicationApplicants
			 for awards under this section shall submit to the Director—
				(1)a curriculum vitae or
			 resume, including a list of publications and a description of any activities
			 demonstrating leadership or educational activities;
				(2)a description of research
			 areas of interest;
				(3)letters of
			 recommendation; and
				(4)any other materials the
			 Director requires.
				(f)Criteria for
			 AwardsIn establishing criteria for evaluation of applications
			 for grants under this section, the Director shall include—
				(1)the potential of the
			 applicant for leadership at the frontiers of knowledge;
				(2)the potential innovative
			 or transformative nature of research in the areas of interest described in the
			 application;
				(3) the creativity of the applicant as
			 determined by criteria set by the Director, including creativity demonstrated
			 in past research activities; and
				(4)the potential interest to
			 industry of research in the areas of interest described in the
			 application.
				(g)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Director of the National Science Foundation to carry out this section—
				(1)$3,000,000 for fiscal
			 year 2007;
				(2)$6,000,000 for fiscal
			 year 2008;
				(3)$9,000,000 for fiscal
			 year 2009;
				(4)$12,000,000 for fiscal
			 year 2010; and
				(5)$15,000,000 for fiscal
			 year 2011.
				6.Department of Energy
			 research award match program
			(a)In
			 GeneralThe Director of the
			 Office of Science of the Department of Energy shall carry out a program to
			 award grants on a competitive, merit-reviewed basis to scientists and engineers
			 at the early stage of their careers at institutions of higher education and
			 organizations described in subsection (d)(2) to conduct high-risk, high-return
			 research in areas related to energy production, storage, and use. The program
			 shall support fundamental research with the potential for significant
			 scientific or technical advancement.
			(b)Involvement of
			 Department of Energy OrganizationsIn carrying out this program,
			 the Director shall consult with the research, development, demonstration, and
			 commercial application programs of the Office of Nuclear Energy Research and
			 Development, the Office of Fossil Energy, and the Office of Energy Efficiency
			 and Renewables.
			(c)Size and duration of
			 award
				(1)Base
			 awardThe duration of awards under this section shall be up to 5
			 years, and the amount per year shall be up to $75,000. The funding awarded
			 under this paragraph shall not be contingent on the receipt of funds under
			 paragraph (2).
				(2)Matching
			 awardEach year that a recipient is receiving funding under
			 paragraph (1), the Department of Energy Office of Science shall match any funds
			 the recipient receives from United States industry for work in the area
			 described in the recipient’s application for the award, up to an additional
			 $37,500.
				(d)EligibilityApplicants
			 for awards under this section shall be individuals who are employed in a
			 tenure-track position as an assistant professor or equivalent title, or who
			 hold an equivalent position, at—
				(1)an institution of higher
			 education in the United States; or
				(2)an organization in the
			 United States that is a nonprofit, nondegree-granting research organization
			 such as a museum, observatory, or research laboratory.
				However, a recipient awarded a grant
			 under this section may continue to receive funding under the grant regardless
			 of whether the recipient has been granted tenure after the awarding of the
			 grant.(e)OutreachThe Director shall broadly disseminate
			 information about when and how to apply for grants under this section,
			 including by conducting outreach to Historically Black Colleges and
			 Universities that are part B institutions as defined in section 322(2) of the
			 Higher Education Act of 1965 (20 U.S.C. 1061(2)) and minority institutions (as
			 defined in section 365(3) of that Act (20 U.S.C. 1067k(3))).
			(f)ApplicationApplicants
			 for awards under this section shall submit to the Director—
				(1)a curriculum vitae or
			 resume, including a list of publications and a description of any activities
			 demonstrating leadership or educational activities;
				(2)a description of research
			 areas of interest;
				(3)letters of
			 recommendation; and
				(4)any other materials the
			 Director requires.
				(g)Criteria for
			 AwardsIn establishing criteria for evaluation of applications
			 for the grants awarded under subsection (a), the Director shall include—
				(1)the potential for
			 leadership at the frontiers of knowledge by the applicant;
				(2)the potential innovative
			 or transformative nature of research in the areas of interest described in the
			 application;
				(3)the creativity of the applicant as
			 determined by criteria set by the Director, including creativity demonstrated
			 in past research activities; and
				(4)the potential interest to
			 industry of research in the areas of interest described in the
			 application.
				(h)Collaboration With
			 National LaboratoriesIn awarding grants under this section, the
			 Director may give priority to applications in which the proposed work includes
			 collaboration with the Department of Energy National Laboratories.
			(i)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Energy to carry out the Director’s responsibilities under this
			 section—
				(1)$2,000,000 for fiscal
			 year 2007;
				(2)$4,000,000 for fiscal
			 year 2008;
				(3)$6,000,000 for fiscal
			 year 2009;
				(4)$8,000,000 for fiscal
			 year 2010; and
				(5)$10,000,000 for fiscal
			 year 2011.
				7.Major research
			 instrumentation
			(a)National science
			 foundation programAwards
			 under the Major Research Instrumentation Program described in section 13 of the
			 National Science Foundation Authorization Act of 2002 shall range in amount
			 between $100,000 and $20,000,000 and may be used to support the operations and
			 maintenance of instrumentation and equipment acquired under the program.
			(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the National Science Foundation for this
			 program, $94,200,000 for fiscal year 2007, $100,800,000 for fiscal year 2008,
			 $107,800,000 for fiscal year 2009, $115,300,000 for fiscal year 2010, and
			 $123,400,000 for fiscal year 2011.
			8.DonationsSection 11(f) of the National Science
			 Foundation Act of 1950 (42 U.S.C. 1870(f)) is amended by inserting at the end
			 before the semicolon , except that funds may be donated for specific
			 prize competitions.
		9.Program
			 to foster cross-disciplinary research
			(a)In
			 generalThe Director shall establish a program to award grants
			 for long-term, potentially path-breaking, basic research designed to
			 simultaneously advance the physical and nonbiomedical life sciences.
			(b)Merit
			 reviewGrants shall be
			 awarded under this section on a competitive, merit-reviewed basis. The Director
			 shall ensure that review panels for proposals received under this section
			 include both physical scientists and nonbiomedical life scientists, and, when
			 appropriate, engineers. The Director shall ensure that review panels for
			 proposals received under this section are open to approving high-risk
			 research.
			(c)AwardsThe
			 Director may award grants under this section to individuals, groups, and
			 centers. The Director shall ensure that some of the grants awarded under
			 section 2 are awarded consistent with this section.
			(d)Application and
			 selectionApplications for
			 grants under this section shall be submitted to the Director at such time, in
			 such manner, and containing such information as the Director may require. At a
			 minimum, applications shall contain a brief description of how the proposed
			 research will advance both the physical and nonbiomedical life sciences. In
			 evaluating applications, the Director shall consider, at a minimum, how
			 significantly the research would advance both the physical and nonbiomedical
			 life sciences.
			(e)Other
			 agenciesThe Director may carry out this program jointly with the
			 Department of Energy Office of Science and other relevant Federal
			 agencies.
			(f)ReportThe
			 documents prepared by the Director to accompany the annual Presidential budget
			 submission shall specify amounts to be expended on the program in this
			 section.
			10.Research on innovation
			 and inventivenessIn carrying
			 out its research programs on science policy and on the science of learning, the
			 National Science Foundation may support research on the process of innovation
			 and the teaching of inventiveness.
		11.NASA’s contribution to
			 innovation
			(a)Sense of the
			 CongressIt is the sense of the Congress that—
				(1)a balanced science
			 program as authorized by section 101(d) of the National Aeronautics and Space
			 Administration Authorization Act of 2005 (Public Law 109–155) contributes
			 significantly to innovation in and the economic competitiveness of the United
			 States; and
				(2)a robust National
			 Aeronautics and Space Administration, funded at the levels authorized under
			 sections 202 and 203 of that Act, would offer a balance among science,
			 aeronautics, exploration, and human space flight programs, all of which can
			 attract and employ scientists, engineers, and technicians across a broad range
			 of fields in science, technology, mathematics, and engineering.
				(b)Participation in
			 innovation and competitiveness programsThe Administrator of the
			 National Aeronautics and Space Administration shall fully participate in any
			 interagency efforts to promote innovation and economic competitiveness through
			 scientific research and development within the spending levels cited in
			 subsection (a).
			12.NASA workforce
			 training
			(a)EstablishmentThe Administrator of the National
			 Aeronautics and Space Administration may establish a NASA Academy, which may be
			 established as a virtual Academy using online learning techniques. The Academy,
			 if established, shall be available to all employees of the National Aeronautics
			 and Space Administration to facilitate increased knowledge of engineering and
			 scientific principles to further the missions of the National Aeronautics and
			 Space Administration.
			(b)PurposeThe
			 purpose of the Academy is to provide a unique training program to bridge the
			 gap between the broad-based training provided by universities and the specific
			 training needed to understand the different technologies which form the basis
			 for work at the National Aeronautics and Space Administration, as well as to
			 update employees with the most current training available in the various skills
			 and disciplines needed at the National Aeronautics and Space
			 Administration.
			(c)Submission of
			 planNot later than 180 days
			 after the date of enactment of this Act, the Administrator of the National
			 Aeronautics and Space Administration shall transmit to the Committee on Science
			 of the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a notification of whether the National Aeronautics
			 and Space Administration will establish an Academy as described in subsection
			 (a). If an Academy is to be established, then concurrent with the notification,
			 the Administrator shall transmit a plan for the establishment of the
			 Academy.
			13.DefinitionsIn this Act—
			(1)the term
			 institution of higher education has the meaning given such term
			 in section 101(a) of the Higher Education Act
			 of 1965 (20 U.S.C. 1001(a)); and
			(2)the term National
			 Laboratory has the meaning given the term nonmilitary energy
			 laboratory in section 903(3) of the Energy Policy Act of 2005 (42
			 U.S.C. 16182(3)).
			Amend the title so as to read:
	 A bill to authorize the National Science Foundation and the Department
	 of Energy Office of Science to provide grants to early career researchers to
	 establish innovative research programs and integrate education and research and
	 to conduct high-risk, high-return research, and for other
	 purposes..
	
		June 22, 2006
		Reported with amendments, committed to the Committee of the
		  Whole House on the State of the Union, and ordered to be printed
	
